DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 08/17/20, has been entered. Claims 1-38 are pending and under examination. Claims 39-40 are cancelled. Claims 3, 8-9, 11-13, 15, 17-20, 24, 29, and 31-36 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 09/17/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5. Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Instant claims are drawn to 	method(s) of treating moderate to severe glabellar lines (GL) and/or lateral canthal lines (LCL) in a human subject, comprising administering a therapeutically effective amount of a liquid composition comprising a botulinum neurotoxin to the subject, thereby reducing the appearance of moderate to severe GL and/or LCL, wherein the liquid composition further comprises 1-5 buffering agents, at least one stabilizer, and at least one surfactant.  Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on generically-claimed, mixed-and-matched, botulinum neurotoxins, buffering agents, stabilizers, and/or surfactants; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted. 
	MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. In the instant case, the specification states that “... there is currently a need for a botulinum neurotoxin formulation, preferably in liquid form that is suitable for storage and use in therapy” because all of the currently approved products are stored in lyophilized or freeze-dried forms and thus, require reconstitution prior to administration; and that this process has several disadvantages including extra training, loss of physician time, risks of dilution errors, and risk of contamination (e.g. [0004-5]). The specification states “Unlike other commercially available BoNTs, the botulinum neurotoxin in the present liquid composition (herein referred to as QM1114) is stable in liquid form and does not require reconstitution or admixing prior to use” (see [0059]). However, the specification does not actually describe what components (i.e. what structural elements) are in QM1114 and thus does not adequately describe the composition necessary to practice the claimed methods. For example, the specification describes that the responder rate of treatment at 30, 45, and 60 units dosage level of BoNT (QM1114-DP formulation) are significantly higher than for a placebo group (see Figure 2); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. The specification describes the responder rates over the full study period of six months using QM1114-DP formulation of BoNT had a good responder rate, a 2-point improvement and a score of 0 or 1, by both investigator and subject using QM1114-DP formulation of BoNT (see Figures 3 and 4); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. The specification describes a comparison between the QM1114-DP formulation to currently marketed botulinum toxins in the US (see Figure 5); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. The specification describes that the duration of the response of botulinum neurotoxin (QM1114-DP formulation) treatment, measured separately for the investigator and the subject assessment of GL severity using MAS Dynamic as time between the first occurrence, showing at least 2 points reduction and the return to baseline scores (see Figure 6); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. The specification reports patient satisfaction of botulinum neurotoxin (QM1114-DP formulation) treatments (see Figure 7); but does not describe what structures in the QM1114 formulation perform the functions yielding such results.  The specification describes different scores for glabellar lines under different conditions such as those produced by maximal voluntary muscular activity (i.e., maximal frown lines) and glabellar lines at rest (see Figure 9); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. The specification describes mean rhytid scores by treatment group over time, by investigator and/or subject, at maximum smile and at rest (see Figures 13-16); but does not describe what structures in the QM1114 formulation perform the functions yielding such results. Therefore, the specification does not adequately describe the claimed methods because the specification does not adequately describe the necessary composition to be administered.  Consequently, there is no disclosed structure-function correlation for which elements preform with functions; but, there is evidence that a representative number and variety of the numerous options and/or combinations of options for stable liquid formulations having botulinum neurotoxin, 1-5 buffers, a stabilizer, and a surfactant and having the ability to treat moderate to severe glabellar lines and/or lateral canthal lines, have not yet been identified.  Accordingly, the specification amounts to merely a wish or plan for obtaining the claimed chemical invention. Thus, it is Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the genus.
With regards to the state of the art, the use of, for example, one of more buffers to stabilize liquid protein formulations was still under development and thus, necessarily unpredictable, as evidence by the art. For example, Zbacnik et al. 2017 (Role of Buffers in Protein Formulations; Journal of Pharmaceutical Sciences 106: 713-733) teach that one of the most common classes of excipients in protein formulation are buffers, but that while some buffers stabilize proteins, other buffers will actually destabilize proteins (e.g. see abstract; page 713, introduction; and page 726, summary). Zbacnik teaches the selection of any buffer must consider the buffering capacity and pKa but the degree of ionization for various amino acids within the protein varies widely depending on the surrounding environment; but, including that the protein itself acts as a buffer (e.g. see page 714; and Table 4). Zbacnik teaches that buffers have been discovered to have a significant impact on protein stability, both physically and chemically, but the mechanistic basis for the effects are not known (e.g. see page 720).  Zbacnik teaches the use of more than one buffer species in the same formulation, but the mechanism of stabilization is not always clear (e.g. see page 723). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (which in the instant case is zero).  Therefore, the state of the art does not provide adequate written description support for which options (i.e. which additional elements, including 1-5 buffers) and which combinations would predictably retain their functional activities; thus, the only way to determine if the combination works is empirical testing of each and every option in combination.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections – 35 USC § 112
6. Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) of treating moderate to severe glabellar lines (GL) and/or lateral canthal lines (LCL) in a human subject comprising administering a therapeutically effective amount of a liquid composition comprising a botulinum neurotoxin, 1-5 buffering agents, at least one stabilizer, and at least one surfactant.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03. In the instant case there are NO adequately disclosed species to guide even a highly skilled artisan.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous methods comprising administering numerous, diverse and distinct compositions comprising recombinant, chimeric, hybrid, retargeted, and/or amino acid sequence modified botulinum neurotoxins, including types A, B, C, D, E, F and/or G; mixed-and-matched with one to five buffers including any and all buffers with sodium, chloride, and/or phosphate ions, including sodium chloride, potassium chloride, sodium phosphate, potassium phosphate, di-sodium hydrogen phosphate dehydrate, and/or sodium dihydrogen phosphate dehydrate; further mixed-and-matched with stabilizers including amino acids in either D- or L- forms, including alanine, valine, leucine, serine, threonine, lysine, histidine, tryptophan, aspartic acid, isoleucine, methionine, phenylalanine, tyrosine and/or glutaric acid, sodium hydrogen sulfite, sodium citrate; further mixed-and-matched with one or more surfactants including polysorbate 80, polysorbate 20, nonoxynols; anionic surfactants like docusate, and/or cationic surfactants like quaternary ammonium salts; at a variety of concentrations, pH, and/or osmolarities; and at a variety of doses, amounts and frequencies using a variety of routes of administration.  However, without sufficient guidance on which of the structural components are required (i.e. which toxins, buffers, stabilizers, and surfactants at which concentrations, osmolarity, and/or pHs, and which amounts and frequencies) to maintain their claimed functions (i.e. stabilizing a toxin formulation with the ability to treat moderate to severe glabellar lines and/or lateral canthal lines), an undue amount of experimentation would be required because, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  
Amount of direction provided by Inventor and Existence of Working Examples:  The specification states that “... there is currently a need for a botulinum neurotoxin formulation, preferably in liquid form that is suitable for storage and use in therapy” because all of the currently approved products are stored in lyophilized or freeze-dried forms and thus, require reconstitution prior to administration; and that this process has several disadvantages including extra training, loss of physician time, risks of dilution errors, and risk of contamination (e.g. [0004-5]). The specification states “Unlike other commercially available BoNTs, the botulinum neurotoxin in the present liquid composition (herein referred to as QM1114) is stable in liquid form and does not require reconstitution or admixing prior to use” (see [0059]). However, the specification does not actually disclose what components (i.e. what structural elements) are in QM1114 and thus does not adequately disclose a composition necessary to practice the claimed methods. For example, the specification states that the responder rate of treatment at 30, 45, and 60 units dosage level of BoNT (QM1114-DP formulation) were significantly higher than a placebo group (see Figure 2); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results. The specification states that the responder rates over the full study period of six months using QM1114-DP formulation of BoNT had a good responder rate, a 2-point improvement, and a score of 0 or 1, by both investigator and subject, using QM1114-DP formulation of BoNT (see Figures 3 and 4); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results. The specification reports a comparison between the botulinum neurotoxin (QM1114-DP formulation) to currently marketed botulinum toxins in the US (see Figure 5); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results. The specification reports the duration of the response of botulinum neurotoxin (QM1114-DP formulation) treatment, measured separately for the investigator and the subject assessment of GL severity using MAS Dynamic as time between the first occurrence, had at least 2 points reduction and returned to baseline scores (see Figure 6); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results. The specification reports patient satisfaction of botulinum neurotoxin (QM1114-DP formulation) treatment (see Figure 7); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results.  The specification reports different scores of glabellar lines under different conditions such as those produced by maximal voluntary muscular activity (i.e., maximal frown lines) and glabellar lines at rest (see Figure 9); but does not disclose what structures in the QM1114 formulation perform the functions yielding such results. The specification reports mean rhytid scores by treatment group over time, by investigator and/or subject, at maximum smile and at rest. (see Figures 13-16); but does not disclose what structures in the QM1114 formulation perform the functions. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  Further, the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species.  Therefore, the only way to determine if the functional properties of the composition to be administered (i.e. a stabilized formulation with the ability to treat moderate to severe glabellar lines and/or lateral canthal lines) are indeed retained, is the empirical testing of each and every option and/or combination of options encompassed.  However, testing such a vast number of combinations would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine (i.e. undue).  
State of the Prior Art and Level of Predictability in the Art: At the time of filing, the state of the art was such that the use of, for example, one of more buffers to stabilize liquid protein formulations was still under development and thus, necessarily unpredictable, as evidence by the art. For example, Zbacnik et al. 2017 (Role of Buffers in Protein Formulations; Journal of Pharmaceutical Sciences 106: 713-733) teach that one of the most common classes of excipients in protein formulation are buffers, but that while some buffers stabilize proteins, other buffers will actually destabilize proteins (e.g. see abstract; page 713, introduction; and page 726, summary). Zbacnik teaches the selection of any buffer must consider the buffering capacity and pKa but the degree of ionization for various amino acids within the protein varies widely depending on the surrounding environment; but, including that the protein itself acts as a buffer (e.g. see page 714; and Table 4). Zbacnik teaches that buffers have been discovered to have a significant impact on protein stability, both physically and chemically, but the mechanistic basis for the effects are not known (e.g. see page 720).  Zbacnik teaches the use of more than one buffer species in the same formulation, but the mechanism of stabilization is not always clear (e.g. see page 723). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (which in the instant case is zero), and accordingly, the evidence indicates ordinary artisans could not reliably predict the operability in the invention of any species other than the one disclosed (i.e. none).  Therefore, the functional characteristics of any given formulation must be determined empirically.  However, based on the astronomically vast number permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation first.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to long lists of generically claimed components in poorly described compositions, to be both stabilized as a liquid and administered to treat moderate to severe glabellar lines and/or lateral canthal lines, as broadly as is claimed.  The skilled artisan simply cannot envision the composition(s) required by the method(s), and thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of a method used to determine such claimed properties, after the fact (i.e. the skilled artisan still has to guess and test each composition in order to practice the method of the invention). Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which combinations of elements retain the necessary functional properties and thereby carry out the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In the instant case, there are no adequately described compositions to be administered in the claimed method. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue, as outlined above. 
Therefore, in view of the lack of guidance and direction provided by Applicant, it is the Office’s position that there would be undue experimentation required to practice the claimed invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the claimed invention; and accordingly, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1-2, 8-13, 15-18, 20-26 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. 2005 (US 2005/0238664).
	Hunt teaches methods of using stabilized, aqueous compositions comprising botulinum toxins, including type A; with one or more buffers, including sodium chloride; and stabilizers, including amino acids such as tryptophan; and surfactants, such as polysorbate 80; that are suitable for administration to a patient to achieve a desirable therapeutic or diagnostic effect (e.g. [0003-0005, 0015, 0096, 0105, 0117-0118, 0188]; meeting limitations found in instant claims 1, 8, 9, 10, 13, and 16). It is noted that all amino acids are in either L or D forms thereby also meeting limitations found in instant claim 11.  Hunt teaches the amino acid is present in an amount between 0.5 mg and 1.5 mg per 100 units of botulinum toxin (e.g. [0133, 0187-189]; meeting limitations found in instant claim 12 with sufficient specificity).  Hunt teaches one example of a most preferred pharmaceutical composition comprising botulinum toxin (i.e. 100 units, about 4.8-5 ng), sodium chloride (about 900 g), a rHSA (about 500 g), sodium caprylate (about 13 g), NAT (an L-amino acid; about 10 g), Zinc chloride (about 4 g) and P80 (a surfactant; about 0.04 g); see [0060, 0072, 0175-176]; and Table 1; meeting limitations found in instant claims 2 and 11. Hunt teaches the molecular weight of the botulinum toxin is about 150kDa (e.g. [0022]; meeting limitations found in instant claim 18). Hunt teaches the dose and frequency of the botulinum toxins varies with treatment, ranging from 1-200 units over the course of 3 to 4 months, but the duration may last for as long as 27 months (e.g. see [0027-0039, 0041, 0222]; meeting limitations found in instant claims 20-23 and 36-38). Hunt teaches compositions containing botulinum toxins are administered at 5-10 units per intramuscular injection to treat glabellar lines, for example, injected intramuscularly into each corrugator supercilia muscle (e.g. [0029]; meeting limitations found in instant claims 20, 21, 23, 24, 25 and 26). Hunt teaches the use of sufficient buffers to raise the pH of the composition to physiological levels (about 7.0); and teaches other formulations at pH of 3.5 to 6.8 such that the type A toxin and non-toxin proteins are bound together whereas under slightly alkaline conditions of 7.1 the labile toxin is released from the complex; and specific formulations ranging from 5 to 7.3 (e.g. [0048, 0127, 0204-0206]; meeting limitations found in instant claim 17 with sufficient specificity). 
	Therefore, Hunt anticipated the invention as claimed.

Conclusion
10. No claims are allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        August 9, 2022